internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-120665-02 date date legend x y a b c d1 d2 d3 d4 y1 y2 y3 dear this letter responds to your request dated date and subsequent submissions submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code plr-120665-02 facts x incorporated as y on d1 and elected to be an s_corporation effective d2 x revoked its s_corporation_election under sec_1362 effective for its taxable_year beginning d3 and subsequently filed as a c_corporation for y1 and y2 a and b the shareholders of x in y3 intended x to re-elect to be an s_corporation effective d4 a and b relied on their accountant to file form_2553 election by a small_business_corporation form_2553 however was not filed timely x currently has three shareholders a b and c x requests a ruling under sec_1362 that its sec_1362 election will be treated as timely made for its taxable_year that began on d4 law and analysis sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides when an s election will be effective generally if an s election is made within the first two and one half months of a corporation's taxable_year then that corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first two and one half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year and sec_1362 shall not apply sec_1362 provides that if a small_business_corporation has made an election under sec_1362 and if such election has been terminated under sec_1362 such corporation and any successor_corporation shall not be eligible to make an election under sec_1362 for any taxable_year before its fifth taxable_year which begins after the first taxable_year for which such termination is effective unless the secretary_of_the_treasury consents to such election however b of the small_business job protection act of pub_l_no provides that for purposes of sec_1362 any termination under sec_1362 in a taxable_year beginning before date is not taken into account thus a small_business_corporation that had terminated its s_corporation_election in a plr-120665-02 taxable_year beginning before date may re-elect to be an s_corporation without regard to the termination x’s s_corporation_election terminated in a taxable_year beginning before date thus the five-year period provided in sec_1362 does not apply to x conclusions based on the facts submitted and representations made we conclude that x has established reasonable_cause for not making a timely s election and is eligible for relief under sec_1362 accordingly x’s s_corporation_election will be treated as timely made for its taxable_year that began on d4 this ruling is contingent on x filing form_2553 with an effective date of d4 with the appropriate service_center within days from the date of this ruling a copy of this letter should be attached to the form_2553 filed with the service_center except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether x otherwise qualifies as an s_corporation for federal tax purposes under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
